Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to Applicant’s responses filed on December 17, 2021 have been considered but are deemed moot in view of new ground of rejections below.

Claims 1, 5, 7-8, 12, 14-17 and 19-20 are amended.   Claims 1-20 are pending. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KATIC et al (U.S. Pub. No. 2016/0026713).

With respect to claims 1, 8 and 15, KATIC et al teaches 
receiving one or more classifiers for an environment that corresponds to at least one web page, wherein the one or more classifiers are trained at least in part by a machine learning process ([0025] content-object classifier) and provide information corresponding to a current webpage ([0040] web crawler may "scrape" a webpage and fetch content within the webpage) and information corresponding to one or more previous actions taken by a web crawler ([0063] coefficient may be calculated at least in part the history of the user's actions); 
identifying a recommended next action based on the one or more classifiers ([0063] predicted probability that a user will perform a particular action based on the user's interest in the action.  In this way, a user's future actions may be predicted based on the user's prior action, [0034] social-networking system 160 may create a "link" edge 206 
and a "recommended" edge 206); and 
transmitting the recommended next action to the web crawler to cause the web crawler to perform the recommended next action ([0030] "recommend," or another suitable action or activity, [0063] function that measures a predicted probability that a user will 
 
With respect to claims 2, 9 and 16, KATIC et al teaches receiving a reward based on the web crawler performing the recommended next action ([0030] "recommend," or another suitable action or activity).
 
With respect to claims 3, 10 and 17, KATIC et al teaches analyzing one or more actions identified based on the one or more classifiers; determining a potential reward value for each of the one or more actions; and determining the recommended next action from the one or more actions based on determining the recommended next action corresponds to a highest potential reward value ([0030] "recommend," or another suitable action or activity).

With respect to claims 5, 12 and 19, KATIC et al teaches training a machine learning model of the machine learning process based on instructing the web crawler to traverse one or more webpages associated with one or more websites the recommended next action is identified using the machine learning model ([0034] social-networking system 160 may create a "link" edge 206 and a "recommended" edge 206).

With respect to claims 6, 13 and 20, KATIC et al teaches training a plurality of classifiers based on instructing the web crawler to traverse one or more webpages 

With respect to claims 7 and 14, KATIC et al teaches mapping each of the plurality of classifiers to   information corresponding to one or more webpage elements ([0056] mapped to another scoring scale).

 Allowable Subject Matter

Claims 4,11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to post whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC M WOO/           Primary Examiner, Art Unit 2163